10-3625-ag
    Cheng v. Holder
                                                                                    BIA
                                                                            A072 484 741
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 14th day of July, two thousand eleven.

    PRESENT:
             JON O. NEWMAN,
             RICHARD C. WESLEY,
             PETER W. HALL,
                  Circuit Judges.
    _________________________________________

    SHOU CHENG,
             Petitioner,

                      v.                                      10-3625-ag
                                                              NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _________________________________________

    FOR PETITIONER:                Oleh R. Tustaniwsky, Brooklyn, New
                                   York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Mary Jane Candaux,
                                   Assistant Director; Rosanne M.
                                   Perry, Attorney, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED.

     Petitioner Shou Cheng, a native and citizen of the
People’s Republic of China, seeks review of the August 9,
2010, decision of the BIA denying her motion to reopen. In
re Shou Cheng, No. A072 484 741 (B.I.A. Aug. 9, 2010). We
assume the parties’ familiarity with the underlying facts
and procedural history of the case.

     The BIA’s denial of Cheng’s motion to reopen as
untimely was not an abuse of discretion. See Kaur v. BIA,
413 F.3d 232, 233 (2d Cir. 2005) (per curiam) (providing
that this Court reviews the denial of reopening for abuse of
discretion). A motion to reopen generally must be filed no
later than 90 days after the date on which the final
administrative decision has been rendered in the proceedings
sought to be reopened. 8 U.S.C. § 1229a(c)(7)(C)(i);
8 C.F.R. § 1003.2(c)(2). There is no dispute that Cheng’s
2010 motion was untimely and number-barred, as the final
administrative decision was issued in 1995, and it was her
second motion to reopen. See 8 U.S.C. § 1229a(c)(7)(C)(i);
8 C.F.R. § 1003.2(c)(2). The time and number limitations do
not apply to a motion to reopen, however, if it is “based on
changed circumstances arising in the country of nationality
or in the country to which deportation has been ordered, if
such evidence is material and was not available and could
not have been discovered or presented at the previous
hearing.” 8 C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C.
§ 1229a(c)(7)(C)(ii). Cheng contends that her
participation, while in the United States, in the Party for
Freedom and Democracy in China (“PFD”) constitutes changed
circumstances.

     As the BIA noted, Cheng’s political activities in the
United States reflect a self-induced change in personal
circumstances and, therefore, do not exempt her motion from
the applicable bars. Wei Guang Wang v. BIA, 437 F.3d 270,
273-74 (2d Cir. 2006). Cheng argues that the Chinese
government is likely aware of her activities in the United
States, but she provides no evidence to support such a
claim. Nor is there evidence in the record to support her

                             2
contention. Moreover, Cheng does not argue that conditions
have changed or worsened in China for democracy activists.
In fact, she states that repression of pro-democracy parties
in China “has been constant and unrelenting since the
[PFD’s] inception in 1989.” Because Cheng did not begin
participating in PFD activities until 2009, well after she
was ordered removed, the BIA did not abuse its discretion in
finding that she failed to meet an exception to the filing
deadline and number bar for motions to re-open and in thus
denying her motion to reopen.

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3